Citation Nr: 0937939	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from June 12, 1979, to November 
6, 1979 and had active duty for training from June 17, 1988, 
to August 25, 1988.  He also had service with the Army 
National Guard from January 1987 to September 1990 during 
which he had active duty from February 20, 1987, to May 14, 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2009, the Veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied service 
connection for a back disability and left knee disability.

2.  Evidence received since the August 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for a back disability and/or 
left knee disability.


CONCLUSIONS OF LAW

1.  The August 1999 RO decision that denied service 
connection for a back disability and left knee disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104,  
20.302, 20.1103 (1991).
2.  New and material evidence has not been received 
sufficient to reopen the claims of service connection for a 
back disability and/or a left knee disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In the January 2007 letter, 
the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
January 2007 notice letter included the criteria for 
reopening the previously denied claims, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection for the back and left knee that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

In a decision dated in August 1999, the RO denied the 
Veteran's claims for service connection for back and left 
knee disabilities.  Although the Veteran filed a notice of 
disagreement with that rating decision and the RO 
subsequently issued a statement of the case, the Veteran did 
not timely appeal that decision.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. 
§§ 3.104,  20.302, 20.1103.  Thus, the August 1999 decision 
became final because the Veteran did not file a timely 
appeal.

The claims of entitlement to service connection for back and 
left knee disabilities may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claims in December 2006.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records 
which showed treatment for his back and left knee problems, 
post-service treatment records, and a VA examination report 
which noted diagnoses of degenerative disc disease, occult 
spina bifida, lumbosacral myositis, patellofemoral syndrome, 
and degenerative joint disease of the left knee.  In denying 
the Veteran's service connection claims in August 1999, the 
RO essentially noted that there was no evidence that his 
current disabilities were related to service.  

Evidence received since the August 1999 decision includes 
duplicate copies of service personnel and treatment records, 
new private treatment records dated from May 2004 to June 
2006 showing treatment for back pain, and the Veteran's 
statement and testimony regarding his in-service accident.  
Noticeably absent is any competent evidence suggesting that 
either his back and/or knee disabilities are related to 
service.  

As such, the Board must conclude that the additional evidence 
received since the last final prior denial of service 
connection for the back and left knee does not raise a 
reasonable possibility of substantiating the claims.  The 
claims for service connection, therefore, cannot be reopened 
on the basis of such additional evidence. 38 C.F.R. § 
3.156(a).

The Veteran's testimony regarding his injuries in service and 
the continuity of back and knee symptoms following service is 
presumed true for purposes of reopening the claim.  However, 
his claims may not be reopened on the basis of the Veteran's 
statements that his disabilities are related to service.  As 
a lay person, he is without ostensible medical expertise and 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (noting 
that a layperson is generally not capable of opining on 
matters requiring medical knowledge).

Although the Veteran has submitted some new evidence that was 
not before the RO in August 1999, such evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  Of significance to the Board is 
the lack of competent medical evidence associating the 
current back and left knee disabilities to service.  Thus, 
the claims for service connection for back and left knee 
disabilities are not reopened, and the benefits remain 
denied.




ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
back disability is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
left knee disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


